Citation Nr: 1212530	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-36 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected status-post left knee meniscus tear repair with residuals, hereafter referred to as a left knee disability, currently evaluated as 20 percent disabling for instability. 

2.  Entitlement to an increased rating for service-connected left knee disability currently evaluated as 10 percent disabling from March 4, 2008, for functional limitations based on arthritis, also diagnosed as chondromalacia and degenerative changes.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected osteoporosis of the right knee secondary to left knee disability, hereafter referred to as a right knee disability.  


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2011 the RO awarded an additional disability rating of 10 percent for a left knee disability based on osteoarthritis and its functional limitations. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disability is manifested by subjective complaints including pain and functional impairment.  Objective findings include full extension, limitation of flexion to 120 degrees, subluxation, giving way, arthritis, crepitus, and functional impairment for activities including engaging in sports.  

3.  The Veteran's right knee disability is manifested by subjective complaints including pain and functional impairment.  Objective findings include full extension, limitation of flexion to 90 degrees with pain, subluxation, arthritis, osteoperosis, crepitus, and functional impairment for activities including engaging in sports.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for instability of the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 10 percent for limited motion of the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2011).

3.  The criteria for a rating in excess of 10 percent for limited motion of the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2011). 

4.  The criteria for a separate rating of 10 percent for instability of the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2008, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the August 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been associated with the claims folder.  He has also been afforded VA medical examinations on several occasions, most recently in December 2010.  The Board notes that the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  Although afforded the opportunity to testify before the Board, the Veteran declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Knee

In March 2008 the Veteran contended that he was entitled to an increased rating for his left knee disability, rated as 20 percent disabling under diagnostic code 5257 for instability.  He indicated that there was a grinding and popping on bending his left knee, and that he experienced constant daily left knee pain.  He also reported experiencing swelling and locking episodes when he bicycled or swam. In January 2011 the Veteran was awarded a separate 10 percent rating under diagnostic codes 5012-5260 for osteoporosis manifesting in limited flexion.  

VA treatment records from January 2008 show that the Veteran reported experiencing bilateral knee pain and swelling, particularly after running or walking long distances.  His history included knee surgery, most recently in 2001.  Impression was of patellofemoral syndrome.  Radiographic report indicated that multiple views of the left and right knees demonstrated no acute fracture or dislocation.  Moderate joint effusion was present bilaterally.  Evaluation of soft tissues was limited by technique.  Regarding the left knee, extensive tricompartmental osteoarthritis was noted with marked subchondral irregularity of the medial and lateral compartments.  Subchondral sclerosis, marginal osteophyte formation, and intra-articular osseous bodies were demonstrated.  The impression was of extensive severe tricompartmental osteoarthrosis, most severe within the medial compartment, and no evidence of acute osseous injury.  

At an April 2008 VA examination for his right knee, the Veteran reported a history of left knee meniscal and joint debridement surgeries spanning from 1993 to 2002.  

In December 2008 the Veteran reported that his left knee made a grinding sound, swelled, and caused him to limp after swimming, running, or bicycling.  The Veteran reported that he had arthritis, had gained weight and was experiencing difficulty losing such weight because of his left knee disability.  He reported that his left knee locked-up and gave way, and that it caused constant pain.  

The Veteran was afforded another VA examination for his knees in June 2009.  He reported increased symptoms, with his left knee locking and buckling almost daily.  He indicated that he had fallen at least once, and had a fairly constant grinding sensation in the left knee, with swelling following increased activity.  The Veteran reported that he had to reduce his running considerably due to pain.  He indicated that his pain level was typically a 5 of 10, but flared to 10 of 10 with running or increased activity.  This required ice and rest over a period of hours.  In addition, the Veteran reported experiencing symptoms following bicycling, and pain after 45 minutes of walking.  He did not wear a brace and typically did not use medications for his knees.  

On physical examination the Veteran had a normal nonantalgic gait.  He was able to squat fully but there was crepitus of the left knee.  There was tenderness surrounding the patella of the left knee.  There was no erythema or swelling bilaterally.  Motion in both knees was 0 degrees full extension to 135 degrees flexion.  The Veteran was able to squat completely with no indication of impairment due to pain, weakness, fatigue, lack of endurance or incoordination on repeated testing.  Both knees were stable to stress testing, with some discomfort of the left knee on manipulation.  The cruciate and collateral ligaments were intact bilaterally and McMurray's test was negative bilaterally.  There were small superficial 2 mm by 1 mm arthroscopic scars around the left patella with no pain, breakdown, or signs of inflammation.  A January 2009 MRI of the left knee revealed truncation of the medial and lateral menisci, consistent with surgical change.  The anterior cruciate ligament was attenuated.  There was extensive cartilage loss in the medial compartment, with several areas of full thickness loss.  There was progression since the previous study.  There was full thickness cartilage loss at the patellofemoral compartment, with fissuring of the patellar cartilage and trochlear groove.  There were intraarticular bodies as well.  

Diagnosis was of severe cartilage erosion, including the patellar cartilage, trochlear groove, medial and lateral compartments.  There were degenerative changes and intraarticular foreign bodies.  It was noted that the Veteran had additional limitations in sports and recreational activities, and that he should discontinue any high impact training because his left knee was severely eroded and damaged, such that he would need to consider total knee replacement, hopefully in the distant future.  The Veteran had episodes of his left knee buckling and difficulty with routine activities such as climbing stairs.  The Veteran reported that braces were not of assistance.  The Veteran was advised to limit his exercise to low-impact aerobic training or circuit training with minimal stress particularly on the left knee.  There was no additional impairment due to flare-ups.

VA treatment records from July 2008 to June 2010 show that the Veteran reported that his pain, especially following high-impact training, had worsened.  In an October 2009 examination the Veteran's range of motion was to120 degrees.  There was mild effusion, but without significant tenderness over the osseous prominences.  There was no significant joint line tenderness.  The Veteran was stable to varus and valgus stress testing, and the anterior and posterior Drawer and Lachman's tests were negative.  There was crepitus, especially with patellofemoral grind.  The Veteran reported occasional use of a knee brace.  He reported that he experienced crepitus and swelling.  The Veteran indicated that his left knee pain was an 8 of 10.  The Veteran was assessed as having functional deficits due to his knee pain, greater on the left.  Arthrography of the left knee was performed.  The Veteran reported that his left knee locked and gave way.  He was treated for degenerative joint disease of the bilateral knees.  Treatment included knee joint injections.

In December 2010 the Veteran was afforded another VA examination for his knees.  He reported that he had worked in security for the following ten years.  He reported having had three arthroscopes of the left knee.  He indicated that his left knee pain was an 8 of 10 with walking or sitting greater than 45 minutes.  His left knee swelled with activity and occasionally locked.  He denied a history of his knee buckling and did not use a brace.  The Veteran reported that he had a grinding sensation in his left knee, but was able to walk for one mile.  The Veteran reported that he did not have prescription medications for his knee pain.  

On examination, the Veteran had a nonantalgic normal gait with anterior facing patallae, and no erythema or swelling.  Significant atrophy of the left calf was noted.  There were scars over the left knee from the arthroscopes, measuring 3 cm by 2 mm and 8 mm by 4 mm.  Such scars were nontender, superficial and well-healed.  The Veteran had bilateral knee pain, worse on the left knee with squatting to 60 degrees.  Active and passive manipulation in the recumbent position revealed flexion to 125 degrees, and full extension to 0 degrees bilaterally.  There was left knee pain, but both knees were stable with intact cruciate and collateral ligaments.  Multiple trials revealed no additional motion limitation.  Strength and coordination were unimpaired.  There was no fatigue or endurance limitation.  McMurray's test was negative bilaterally.  The MRI of the left knee from January 2009 was reviewed, and as discussed above.  In addition, the Board observes that the full report indicated there was subchondral edema of the medial tibial plateau related to the prior described cartilage loss.  As such, diagnosis was of medial and lateral meniscal tears of the left knee with significant articular cartilage chondromalacia and degenerative changes.  There were intraarticular bodies and surgical scars as described.  The Veteran's impairment was primarily in prolonged weight bearing activities and he was limited as far as running and physical training.  He had no further impairment due to flare-ups.  He had difficulty in prolonged walking, which may have been required in his work.  

Right Knee

In March 2008 the Veteran contended that he was entitled to service connection for a right knee disability, secondary to his left knee disability.  He indicated that he limped and the extra weight on his right knee caused it to swell and be painful.  In August 2008 the Veteran's right knee was service connected and rated as 10 percent disabling for painful limited motion.  

VA treatment records from January 2008 are as noted above regarding the bilateral knees.  In addition, regarding the right knee, moderate medial compartmental osteoarthrosis was noted with subchondral irregularity of the medial and lateral compartments.  Impression was of moderate medial compartmental osteoarthrosis, and no evidence of acute osseous injury.

The Veteran was afforded a VA examination in April 2008 for his right knee disability.  The Veteran reported that he did not need assistive aids for walking.  He indicated that there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, or functional limitations on standing or walking.  He indicated that he experienced stiffness of his right knee.  He reported that there was no weakness, but that his right knee cracked and popped.  He indicated that he did not experience episodes of dislocation or subluxation, locking episodes, or effusion.  He reported that he experienced flare-ups of joint disease of moderate severity and weekly frequency.  The Veteran reported limitation of motion or other functional impairment in that he experienced difficulty walking more than fifteen minutes, as well as limitations bicycling.  He reported, however, that his limited walking was primarily due to his left knee disability.  

On physical examination, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing.  Range of motion of the right knee revealed flexion to 130 degrees, with pain beginning at 90 degrees.  There was no additional loss of motion on repetitive use.  There was no loss of bone or part of a bone, inflammatory arthritis, or joint ankylosis.  The Veteran experienced painful movement of his right knee.  There were no bumps consistent with Osgood-Schlatters disease.  There was crepitation.  There was no mass behind the knee, clicks, snaps, grinding or instability.  There was patellar abnormality evident in moderate dislocation, subluxation, and subpatellar tenderness.  There was no meniscus abnormality.  January 2008 radiographic images of the right knee were reviewed and demonstrated no acute fracture or dislocation; however, moderate joint effusion was noted.  In addition, moderate medial compartmental osteoarthrosis, with additional slight subcondral irregularity of the medial and lateral compartments was noted.  Diagnosis was of right knee pain and arthritis.  There were no significant effects on occupational activities.  Daily activities were not affected, other than sports, which were mildly limited.  

At his June 2009 VA examination for the knees, in addition to what was noted above for the bilateral knees, the Veteran indicated that his right knee did not lock or buckle, although it swelled on occasion with increased activity.  There was no significant right knee tenderness, and as previously indicated, there was no erythema or swelling, and range of motion was from 0 to 135 degrees.  Radiographs of the right knee from January 2008 revealed medial compartment arthrosis and narrowing.  Diagnosis for the right knee was of degenerative arthritis, primarily involving the medial compartment.  

VA treatment records from July 2008 to June 2010 are as noted above regarding the bilateral knees.  In addition, right knee pain was a 6 of 10 after exercising.

The Veteran's December 2010 VA examination in addition to what was noted above for the knees bilaterally, also indicated that the Veteran indicated his right knee pain was a 5 of 10.  He denied a history of locking or buckling, but reported that it swelled occasionally with prolonged walking.  He reported that he had not had surgery or used support devices for his right knee.  Radiographs of the right knee from February 2010 were reviewed and revealed patellofemoral and medial compartment narrowing.  There was moderate degenerative osteoarthritis of the right knee involving the medial and patellofemoral compartments.  There was also right knee osteoporosis.  

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left and right knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

Given the evidence as outlined above, the Board finds that the 10 percent rating currently awarded for the Veteran's service-connected left knee disability adequately reflects the impairment experienced by the Veteran regarding his limitation of motion.  See Diagnostic Codes 5010-5260.  Specifically, the Veteran reported pain upon range of motion testing in the left knee and that he experienced pain with functional impairment.  There is no limitation of flexion to 45 degrees or extension to 10 degrees to warrant separate 10 percent ratings.  See Diagnostic Code 5260, 5261.  Furthermore, the Veteran's current 10 percent rating is based upon pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to warrant a rating of 10 percent.  As such, the Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement, swelling or deformity of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.

In addition, the Board finds the 20 percent rating currently awarded for moderate instability of his service-connected left knee disability adequately reflects the impairment experienced by the Veteran.  See Diagnostic Code 5257.  Specifically the Veteran reported that his left knee locked and gave way, such that he has even fallen.  He also indicated that he had worn a brace.  The Veteran is not, however, entitled to a 30 percent rating where the evidence does not show the Veteran's symptoms for his left knee are severe.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his surgical scars of the left knee.  On the recent VA examination reports, however, his surgical scars were well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities. 

Given reports of the Veteran's extensive cartilage loss and erosion of the left knee and moderate dislocation of the patella and subluxation of the right knee, the Board has also considered rating the disabilities under Diagnostic Code 5258 or 5259.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011), a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011). 

As a preliminary matter, the Board notes that these are the maximum ratings available under Diagnostic Codes 5258 or 5259.  Thus, application of these codes in lieu of Diagnostic Codes based on arthritis and limitation of motion would not avail the appellant of a rating in excess of 20 percent for his left knee, or in excess of 10 percent for his right knee where there is not dislocated semilunar cartilage, with frequent episodes of locking, pain and effusion into the joint.  The Board has also considered the assignment of a separate compensable rating, but finds that the symptoms set forth in these codes overlap with the symptoms considered above in assigning the current disability ratings, including pain, swelling, and a sensation of locking.  VAOPGCPREC 9-98 (Aug.14, 1998).  To accord separate ratings would result in prohibited pyramiding.  38 C.F.R. § 4.14 (2011). 

Given the evidence as outlined above, the Board finds that the 10 percent rating currently awarded for his service-connected right knee disability adequately reflects the impairment experienced by the Veteran regarding his limitation of motion.  See Diagnostic Codes 5013-5260.  Specifically, the Veteran reported pain upon range of motion testing in the right knee and that he experienced pain with functional impairment.  There is no limitation of flexion to 45 degrees or extension to 10 degrees to warrant separate 10 percent ratings.  See Diagnostic Code 5260, 5261.  Furthermore, the Veteran's current 10 percent rating is based upon pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to warrant a rating of 10 percent.  As such, the Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.

In addition, the Veteran is entitled to a separate evaluation of 10 percent for slight instability of his right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on the April 2009 VA examiner's finding of subluxation, regardless of the Veteran's denial.  A higher rating of 20 percent for moderate instability is not warranted where the Veteran has consistently denied experiencing locking or giving way of his right knee.  

The Board has also considered whether staged ratings should be assigned but finds under the circumstances, they are not appropriate. 

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding his left and right knee disabilities that includes pain, instability, and crepitus.  The Board is cognizant of the Veteran's contention that the knee disabilities affect his ability to sit greater than 45 minutes and to walk more than 15 minutes.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement of for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he is presently employed in security.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend otherwise.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a left knee disability rating in excess of 10 percent for limited motion, and in excess of 20 percent for instability.  The benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for a right knee disability based on limited motion.  Resolving reasonable doubt in favor of the Veteran, the evidence supports an additional 10 percent rating for instability of the right knee.  The benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A rating in excess of 10 percent for the Veteran's left knee disability based on limited motion is denied.

A rating in excess of 20 percent for the Veteran's left knee disability based on instability is denied.

A rating in excess of 10 percent for the Veteran's right knee disability based on limited motion is denied.  

A rating of 10 percent for the Veteran's right knee disability based on instability is awarded, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


